Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  March 21, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                   Chief Justice

  144191 (11)                                                                                            Michael F. Cavanagh
                                                                                                               Marilyn Kelly
                                                                                                         Stephen J. Markman
                                                                                                         Diane M. Hathaway
                                                                                                             Mary Beth Kelly
  FRANK J. LAWRENCE, JR.,                                                                                    Brian K. Zahra,
             Plaintiff,                                                                                                 Justices

  v                                                                   SC: 144191
  BOARD OF LAW EXAMINERS,
           Defendant.

  _________________________________________/

          On order of the Court, the motion for full-Court review of the motion to disqualify
  Justice MARKMAN is considered, and it is GRANTED. Upon full-Court consideration of
  the plaintiff’s motion, we DENY the motion for the reason that no justice is persuaded
  that there is any ground for the disqualification of Justice MARKMAN.

           YOUNG, C.J. (not participating).

          I do not participate in the order or the full Court’s decision on the motion for
  disqualification of another justice, pursuant to MCR 2.003(D)(3)(b), for the reasons
  stated in my November 25, 2009, dissent from the rule’s promulgation1 and in my March
  31, 2010, statement of nonparticipation in a similar motion in Pellegrino v Ampco
  Systems Parking.2 I believe that rule to have serious constitutional flaws.

         ZAHRA, J., not participating for the reasons set forth in his previous statement in
  this case, 490 Mich 935 (2011).




  1
      See 485 Mich cxxx, clxvii-clxxxv (YOUNG, J., dissenting).
  2
      485 Mich 1134, 1155-1165 (2010) (YOUNG, J., not participating).



                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 21, 2012                      _________________________________________
            t0314                                                                Clerk